Exhibit 99.2 Cardiome Pharma Corp. Canadian Supplement to Management’s Discussion and Analysis for the three months ended March 31, 2010 This document supplements the Management’s Discussion and Analysis for March 31, 2010 and has been prepared pursuant to Section 5.2 of National Instrument 51-102 – Continuous Disclosure Obligations (NI 51-102). The unaudited consolidated financial statements of Cardiome Pharma Corp. for the 3 months ended March 31, 2010 are prepared in accordance with United States generally accepted accounting principles used in the United States of America (U.S. GAAP).As part of our filing requirements under NI 51-102, we are providing this supplement to our management’s discussion and analysis (MD&A) for the three months ended March 31, 2010 that restates, based on financial information reconciled to Canadian generally accepted accounting principles (Canadian GAAP), those parts of our MD&A that would contain material differences if they were based on financial statements prepared in accordance with Canadian GAAP. The Canadian GAAP supplement should be read in conjunction with our March 31, 2010 MD&A and unaudited consolidated financial statements for the three months ended March 31, 2010.Note 11 to our unaudited consolidated financial statements explains and quantifies the material differences between U.S. GAAP and Canadian GAAP on our financial condition and results of operations. The following contains forward-looking statements and should be read in conjunction with the statement regarding forward-looking statements set forth in our March 31, 2010 MD&A.All amounts are expressed in U.S. dollars unless otherwise indicated. DIFFERENCES BETWEEN UNITED STATES AND CANADIAN GAAP Our MD&A has been prepared in accordance with U.S. GAAP.Differences between U.S. GAAP and Canadian GAAP that have the most significant impact on the Company’s financial conditions and results of operations include accounting for stock-based compensation and intangible assets. Results of Operations The application of Canadian GAAP would have the following effects on the net income (loss) as reported: Three months ended March 31, March 31, $
